Title: John Quincy Adams to Joshua Johnson, 2 June 1796
From: Adams, John Quincy
To: Johnson, Joshua


          
            Dear Sir.
            The Hague June 2. 1796.
          
          I arrived at Gravesend on Saturday, barely in time to get on board the vessel in which I had engaged my passage, and which was already under weigh. After a voyage of three days, I landed at Rotterdam, and came on here immediately. In the boat from Rotterdam I met Mr: Bourne, who was on his return from Paris, and who goes on this day to Amsterdam
          As I understand there is a vessel going to London in the course of a few days, I take the earliest opportunity to inform you of my arrival here, and to request you, and Mrs: Johnson, and all your amiable family once more to accept the assurance of my gratitude, for the numberless marks of kindness I have received from all during my stay in England. Upon this subject I shall not attempt to express what I feel. I am sure it would be in vain.
          I find as yet nothing material as to news. The Armistice on the Rhine positively ceases though it is said the Austrians have proposed on the renewal of hostilities to spare the towns and villages on the

Rhine.— They appear here to wish for Peace, as much as in England, and to expect it rather more.
          Mr: Bourne left Paris on the 26th: of last month; that is last Thursday. All the Americans recognized by Mr: Monroe, were allowed to remain there notwithstanding the late decree; every thing there was quiet. Mr: Bourne’s tour to America will not take place so soon as he expected. He will doubtless inform you of his intentions himself.
          I hope to hear from you as frequently as will suit your convenience. I have requested Mr: Hall occasionally to forward me the papers, but he will be indebted to you for the knowledge of the opportunities that may occur.— I trust it is at this day unnecessary for me to make a tender of any services that it may ever be in my power to render you or any of your friends; you will always command them of course.
          I wish to be remembered in terms of the most cordial regard and attachment to Mrs: Johnson and the young Ladies. I take the liberty of enclosing herewith a few lines for Miss Louisa, and remain, Dear Sir, ever your’s.
          
            John Q. Adams
          
          